DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 15-20, 23 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Means for directing disinfecting light in claims 1, 15 and 26; and
Means for managing heat in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon review of the Applicant’s remarks filed on July 26, 2021, the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation for: 
The “means for directing the disinfecting light” equaling one or more reflectors, one or more diffusers, one or more lenses positioned within or outside the lighting fixtures, or equivalents thereof; and
The “means for managing heat” equaling a switch circuit, a heat sink, spreading heat to printed circuit boards coupled to the LEDs, a constant-current driver topology, a thermal feedback system to one or more drivers (that power the LEDs) via NTC thermistor, or equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 18, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication No. 2010/0246169) in view of Bergman (U.S. Publication No. 2014/0212332).
Anderson discloses a method of providing doses of light sufficient to deactivate MRSA bacteria (paragraph 41) throughout a volumetric space over a period of time, the method comprising:
Installing an arrangement of one or more lighting fixtures in the volumetric space (Figure 2), the one or more lighting fixtures configured to at least partially emit disinfecting light having a wavelength of between 400 nm and 420 nm (paragraphs 11 and 12), and the arrangement of one or more lighting fixtures further comprising means for directing the disinfecting light that is a diffuser (concerning claim 16) as set forth in paragraph 33); and
Applying, via the one or more lighting fixtures, a determined radiometric power to the volumetric space, wherein the determined radiometric power produces a minimum 2 (paragraph 32).  
Anderson does not appear to disclose that the radiometric power is determined based upon a length and width of the volumetric space.  Bergman discloses a method of providing doses of light sufficient to deactivate bacteria throughout a volumetric space (450) over a period of time, wherein the method comprises installing one or more lighting fixtures (400) in the volumetric space, and applying a determined radiometric power to the volumetric space as shown in Figure 4 (abstract).  The reference continues to disclose that the radiometric power is determined based upon a length and width of the volumetric space in order to ensure that a sufficient amount of light is provided to deactivate bacteria in a volumetric space analogous to a space in which the radiometric power has been previously determined as sufficient (paragraph 43).  More specifically, Bergman discloses determining the radiometric power needed to sufficiently deactivate bacteria in a particular first volumetric space with a specific length and width utilizing dosimeter sensors, and then utilizing the same determined radiometric power on a different second volumetric space with the same length and width dimensions because it has been previously determined that said radiometric power is sufficient to deactivate bacteria for a volumetric space with the same length and width dimensions (paragraph 43).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to determine the radiometric power for a particular volumetric space based upon a length and width of the volumetric space in Anderson in order to ensure that a sufficient amount of light is provided to deactivate 
Therefore, claim 15 is unpatentable over Anderson in view of Bergman.

Regarding claim 18, Anderson also discloses that the one or more lighting fixtures comprise one or more first light-emitting elements (10) and one or more second light-emitting elements (12), the one or more first light-emitting elements (10) configured to emit the disinfecting light, and the one or more second light-emitting elements (12) configured to emit light having the wavelength of greater than 420 nm as set forth in paragraph 29.

With respect to claim 20, Anderson continues to disclose that the exposed surface in the volumetric space is 1.5 m from an external-most luminous surface of the one or more lighting fixtures at nadir, and wherein the minimum integrated irradiance of the disinfecting light is equal to .10, 0.15, 0.2, 0.25 or 0.3 mW/cm2 (paragraph 33; Table 1).

Concerning claim 25, Anderson further discloses that the determined total radiometric power is applied to the volumetric space without using any photosensitizers; as there is no mention of a photosensitizer throughout the disclosure of the reference.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication No. 2010/0246169) in view of Bergman (U.S. Publication No. 2014/0212332) as applied to claim 15 above, and further in view of Kim et al. (U.S. Publication No. 2015/0359922).
Anderson is relied upon as set forth above.  Anderson does not appear to disclose a heat sink means for managing heat generated by the lighting fixture.  Kim discloses a method of disinfecting an area utilizing light fixtures (abstract; Figure 6).  The reference continues to disclose that the method utilizes heat sinks around the light fixture in order to dissipate any heat from said fixtures that may damage other components therein (paragraph 14).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize a heat sink around the light fixture in Anderson in order to dissipate any heat from said fixture that may damage other components therein as exemplified by Kim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication No. 2010/0246169) in view of Bergman (U.S. Publication No. 2014/0212332) as applied to claim 15 above, and further in view of Barnes (U.S. Patent No. 7,658,891).
Anderson is relied upon as set forth above, wherein the reference discloses a light emitting diode (LED) as the lighting element (paragraphs 11 and 12), and a Fresnel lens as a portion of the converting element (Figure 2) that is configured to produce light having a wavelength of greater than 420 nm (paragraphs 12 and 13). Anderson does not appear to disclose a phosphor element however. Barnes discloses a lighting device configured to deactivate bacteria with a lighting element (column 13, line 32 to column 14, line 35), wherein the device also includes a Fresnel lens (column 32, lines 53-59). The reference continues to disclose that the device further includes at least one phosphor element covering or arranged proximate to the lighting element, wherein the at least one phosphor element is configured to allow a first component of light to pass therethrough unaltered, and a second component of light to be converted when passing therethrough. Barnes discloses that this configuration blocks potentially harmful VUV radiation from being emitted from the lighting element while allowing desirable visible light (at 400 nm and above) to pass therethrough (column 32, lines 7-58). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the device of Anderson with a phosphor coating covering or adjacent to the lighting element in order to block potentially harmful VUV radiation while allowing desirable visible light to pass through said element as exemplified by Barnes.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication No. 2010/0246169) in view of Bergman (U.S. Publication No. 2014/0212332) as applied to claim 15 above, and further in view of Livchak et al. (U.S. Publication No. 2013/0287627).
Anderson is relied upon as set forth above.  Anderson does not appear to disclose recording the intensity of the disinfecting light.  Livchak discloses a method for sterilizing an object or space with disinfecting light, wherein the method records the intensity of said light (abstract; paragraph 17).  The reference continues to disclose that the intensity of the disinfecting light is recorded in order to notify a user when the light source needs to be cleaned or replaced (paragraph 17).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to record the intensity of the disinfecting light in Anderson in order to notify a user when said light source needs to be cleaned or replaced as exemplified by Livchak.

Allowable Subject Matter
s 1-14 and 26-29 are allowed.  Claims 21, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799